Reasons for Allowance
Claims 1 and 14 include allowable subject matter because prior art could not be found to disclose wherein the inner layer is a plastic layer and configured with a first mounting hole with all of the limitations of independent claims 1 and 14.  Examiner notes that plastic is taught away from as a material to be used in association with the heater of a hair dryer, such that arguing it would be a logical material to try would not be a reasonable assumption.  Further, the limitation of the inner layer configured with a mounting hole was not found in the prior art.  Arguing that it would be obvious to provide such a hole, without being able to find a prior art reference so configured would amount to no more than an unsubstantiated assertion without an evidentiary basis of support. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762